Citation Nr: 1127302	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-35 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from June 1961 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The evidence of record does not show that the Veteran has, due to service-connected disability, the loss, or permanent loss of use, of one or both feet; the loss or permanent loss of use of one or both hands; or permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance and/or adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350(a), 3.808, 17.156(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Automobile and Adaptive Equipment

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has:  (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808.

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved. Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. §3902.

In support of his claims of entitlement to automobile and adaptive equipment or adaptive equipment only, the Veteran maintains that the neuropathy in his lower extremities is so severely disabling that he cannot walk, which is tantamount to loss of use of his lower extremities.  In this regard, he notes that his chronic renal failure is rated as 100 percent disabling, and cites the medical evidence showing that his severe polyneuropathy of the lower extremities is a consequence of his diabetes mellitus and his kidney transplant medication, which includes an inability to walk and the need of a constant use of a power chair.  He also asserted that he had diminished peripheral vision as a result of laser surgery in both eyes.  

In a January 2001 rating decision, the RO did not reopen a claim for service connection for diabetes mellitus.  

In a March 2004 rating decision, the RO granted service connection for chronic renal failure and assigned the current 100 percent rating under Diagnostic Code 7530, effective November 12, 2003.  In an August 2006 rating decision, the RO denied service connection for peripheral neuropathy of the right and left lower extremities and prolific diabetic retinopathy claimed as peripheral vision loss.  

In April 2006 the Veteran was accorded an aid and assistance examination.  The examiner noted that the Veteran drove himself in a car to the examination.  It was also noted that the Veteran's best corrected vision was greater than 5/200 in both eyes.  The Veteran was able to travel beyond the confines of his home.  He did not have an amputation and the strength of his upper and lower extremities was 5/5 bilaterally.  There was no muscle atrophy of the legs, limitation of motion, lack of coordination, problems with weight bearing, problems with balance, or problems with propulsion although he did walk slowly with a cane.  

VA medical records show that the Veteran had peripheral neuropathy of the lower extremities and that he participated in routine diabetic foot care.  A December 2005 neurology consultation revealed muscle hypotrophy distally in the bilateral hands and the Veteran was diagnosed with severe polyneuropathy in the lower extremities.  In January 2007 a VA physician noted that the Veteran had limited mobility due to multiple medical conditions including atrial fibrillation, coronary artery disease status-post bypass, pulmonary hypertension, diabetes mellitus, peripheral neuropathy and renal transplant.  A record dated in November 2007 attributed the Veteran's severe lower extremities polyneuropathy to nonservice-connected diabetes mellitus in addition to kidney transplant medication.  

In January 2010 the Veteran was accorded a compensation and pension (C&P) eye examination.  During the examination the Veteran reported he had cataract surgery and pan retinal coagulation in each eye.  He reported that he stopped driving two years prior because of a decrease in the field of vision in each eye.  Examination revealed that the Veteran's vision was not worse than 5/200.  His corrected vision for distance viewing in his right eye was 20/50 and in the left eye was 20/30.  His corrected vision for near viewing in his right eye was 20/50 and in the left eye was 20/40+.  The examiner determined that the Veteran's visual field constriction in the right eye and the left eye was secondary to his history of pan retinal photocoagulation in each eye in the 1990's to treat his diabetic retinopathy.  He stated that medical literature and clinical experience supports visual field constriction and night vision impairment as a side effect of such a treatment.  He opined that the Veteran's decreased visual acuity was at least as likely as not due to his past history of cataract surgery and laser photocoagulation secondary to ocular changes associated with diabetes mellitus (i.e., cataracts/retinopathy).  He further opined that the Veteran's moderately decreased visual acuity and significantly decreased visual field is not due to his service-connected renal failure, to include prescribed transplant medication; asbestosis; coronary artery disease; or hypertension.  

In January 2010 the Veteran was accorded a C&P feet examination.  During the examination the Veteran reported that he had problems with his feet for several years, with peripheral neuropathy in the right foot and below-knee-amputation in the left foot in March 2009.  He stated that he had a loss of sense of balance to the right foot and stated he had difficulty stopping if he ambulated more than a few feet.  He further stated that he loses his balance due to sensory loss in the right lower extremity.  He identified pain, stiffness, and lack of endurance in his right foot while standing, walking, and resting.  The Veteran reported flare-ups several times a year but occurring less than monthly.  He stated that he was essentially incapacitated during flare-ups and further stated that he was unable to stand for more than a few minutes and was not ambulatory.  He used a cane and sometimes a wheelchair due to his below-knee-amputation.  Physical examination of the right foot revealed decreased capillary refill in all digits with hyperemic skin to 2-4 digits, consistent with microvascular occlusive disease.  The examiner noted that the Veteran had known severe diabetic peripheral neuropathy in the right foot.  An x-ray showed a stable and unremarkable right foot with calcaneal spur and vascular calcification, unchanged since April 2009.  The diagnoses were severe peripheral vascular disease of the right foot and severe peripheral neuropathy of the right foot.  

In January 2010 the Veteran was also accorded a C&P hand, thumb, and fingers examination.  During the examination the Veteran reported that he began having marked pain and stiffness in both hands for several years with increasing pain for the past year.  He also reported decreasing grip strength over the past year.  He further reported laceration to the extensor tendon of the left long finger in 2007.  He complained of difficulty grasping a writing pen in either hand and difficulty manipulating small objects.  Physical examination revealed normal range of motion in both hands without pain and marked muscular atrophy at the first interossesous muscle in the right hand.  The diagnosis was decreased strength of the bilateral hands.  The examiner noted a loss of use of the Veteran's hands with significant effects such as decreased manual dexterity and problems with lifting and carrying and a lack of stamina.  

In January 2010 the Veteran was also accorded a C&P joints examination.  During the examination the Veteran reported that his bilateral knee pain has gotten progressively worse.  He denied any loss of motion in the knees.  He also reported he had left hip ankylosis.  He described intermittent bilateral hip pain.  Physical examination revealed no joint ankylosis of the knees or hips.  An x-ray revealed normal bilateral hips without evidence of arthritis, fracture, dislocation, or bone destruction.  Surgical clips and probably wire suture were seen in the pelvis.  An x-ray of the knees revealed bilateral vascular calcification, otherwise unremarkable x-rays of both knees without evidence of arthritis, fracture, dislocation, or bone destruction.  The diagnoses were chronic bilateral knee strain and chronic bilateral hip strain.  

The January 2010 examiner found that the Veteran has essentially normal function of his hands for most activities of daily living but required assistance for dressing, toileting, and bathing.  She noted that the Veteran's marked peripheral and central diabetic neuropathy in the bilateral lower extremities has resulted in limited ambulation (transfers only) and his below-knee-amputation prosthesis on his left was facilitative in the Veteran's limited transfers.  She also noted that the Veteran had poor propulsion but after conducting a comprehensive examination determined that the Veteran had effective remaining function of hands and feet other than that which would be equally well served by an amputation at the site of election below the knee/elbow with the use of suitable prosthetic.  

In June 2010 the Veteran was accorded another aid and assistance examination.  During the examination the Veteran reported that he broke his left fibula after he twisted his left ankle and heard a loud pop before he fell.  He underwent open reduction internal fixation and was sent to a nursing home where he contacted methicillin-resistant Staphylococcus aureus (MRSA) to the fractured bone.  He was treated with IV antibiotics for seven months.  He had left foot below-knee-amputation in March 2009.  He received his permanent transfer prosthesis in November 2009.  The medical history found that the Veteran's left foot below-knee-amputation was a result of left ankle arthrodesis with a history of osteomyelitis and peripheral neuropathy.  Physical examination revealed no evidence of limited motion or instability in the joint proximal to the amputation site.  There was no bone abnormality and no abnormalities or complications at the amputation site.  There was no upper extremity amputation and no thigh amputation.  Other significant findings included severe peripheral neuropathy of the right leg due to prolonged diabetes mellitus, type I.  The examiner determined that the Veteran's diagnosis of status-post left below-knee-amputation resulted in decreased mobility.  Left eye vision was 20/50 and right eye vision was 20/200.  The examiner opined that the Veteran's left below-knee-amputation was not due to the Veteran's service-connected hypertension nor was it aggravated by his service-connected disability.  The examiner stated that the VA records indicated that the Veteran suffered a fall that resulted in open left ankle fracture dislocation with subsequent non-union/infection, and eventual left below-knee-amputation.  

Here, the evidence shows that the Veteran alleges a residual disability due to his service-connected kidney failure and resulting transplant and medication that resulted in severe polyneuropathy of the lower extremities that precludes ambulation.  The Veteran asserts that such loss essentially constitutes loss of use of both of the Veteran's lower extremities.  

It is noted that a VA medical record dated in November 2007 attributed the Veteran's severe polyneuropathy of the lower extremities to nonservice-connected diabetes mellitus in addition to kidney transplant medication.  However, the November 2007 record does not provide any rationale for the finding that severe polyneuropathy is related to kidney transplant medication.  Accordingly, that opinion is entitled to no probative weight.  A January 2007 medical record noted that the Veteran had limited mobility due to a multitude of disorders, a number of which are not service connected.  Accordingly, that medical record does not probatively show that he has loss of use of the lower extremities solely due to service-connected disorders.  

With respect to the issue at hand, the Board finds that the opinion of the January 2010 examiner is entitled to great probative weight.  The examination was adequate as it was based on a review of the history, a physical examination, and as an opinion with a rationale was provided.  The examiner concluded that the Veteran had essentially normal function of his hands for most activities of daily living but did require assistance for dressing, toileting, and bathing.  She also noted that he had limited ambulation.  The diagnoses were severe peripheral vascular disease of the right foot and severe peripheral neuropathy of the right foot, however, neither disability is service connected.  She also determined that he had effective remaining function other than that which would be equally well served by an amputation at the site of election below the knee/elbow with the use of a suitable prosthetic.  In light of the medical examiner's opinion, the preponderance of the evidence is against finding that the Veteran is entitled to the purchase of an automobile with adaptive equipment or adaptive equipment only due to the loss of use of an upper or lower extremity or extremities.  Moreover, prior to the below-the-knee amputation, the evidence did not show that he had loss of use of either or both lower extremities.  In that regard, in April 2006, a VA examiner found that he did not have problems with weight bearing, balance or propulsion and, as noted above, a January 2007 note indicated that he had limited mobility due to a multitude of factors.  While the Veteran asserts that he has loss of use of the lower extremities due to service-connected disability, the Veteran is not competent as a lay person to determine the etiology of his claimed limited mobility/loss of use although he is competent to state that he has difficulty using his legs.  The etiology of claimed limited mobility/loss of use requires a medical opinion as there are multiple potential causative factors and the ultimate determination requires more than a simple observation that can be provided by a lay person.  It is also noted that the Veteran has not asserted that he would be equally served by amputation on the right side below the knee with a suitable prosthesis.  

Further, the April 2006 VA examination noted that the Veteran's best corrected vision was greater than 5/200.  The January 2010 examiner found corrected vision of 20/50 on the right and 20/30 on the left.  The June 2010 examiner noted that the Veteran had best corrected vision of 5/200 or worse in both eyes and that the left eye vision was 20/50 and the right eye vision was 20/200.  However, the January 2010 examiner provided an opinion that the Veteran's visual field constriction was secondary to a non-service-connected disability.  The examiner's opinion is entitled to great probative weight as the underlying examination took into account the medical history, a visual examination was conducted, and as an opinion with a rationale was provided.  While the Veteran believes that his visual loss is due to a service-connected disability, he is not competent as a lay person to make such a connection.  The etiology of visual loss, in this case, requires a medical opinion as there are multiple potential causative factors and the ultimate determination requires more than a simple observation that can be provided by a lay person.
 
While the evidence shows that the Veteran had a left below-knee-amputation in March 2009, such an amputation was not the result of his service-connected kidney failure and resulting transplant and subsequent medication.  The Veteran reported that he had twisted his left ankle and broke his left fibula.  After he had open reduction internal fixation, he contracted MRSA, resulting in the amputation of the left foot.  Moreover, the June 2010 examiner confirmed that that the VA records indicated that the Veteran suffered a fall that resulted in open left ankle fracture dislocation with subsequent non-union/infection, and eventual left below-knee-amputation.  The June 2010 examiner specifically opined that it was not due to or aggravated by the service-connected hypertension.  This opinion is entitled to great probative weight as it was based on a review of the history, a physical examination, and as an opinion with rationale was provided.  Additionally, the evidence does not show that the Veteran has service-connected ankylosis of one or both knees or one or both hips sufficient to show entitlement and the January 2010 VA examination revealed no evidence of joint ankylosis of the knees or hips.  38 U.S.C.A. §3902 (West 2002).  To the extent that the Veteran asserts that he has ankylosis, his statements are outweighed by the more probative examination report which specifically indicates that he does not have ankylosis but rather had chronic strain.  The examination report is entitled to greater probative weight as it was prepared by an examiner who conducted a physical examination with the specific intent of determining whether the Veteran has ankylosis.    

In the absence of the required impairment, the Veteran does not meet the criteria for a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment or for adaptive equipment.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2010).  Thus, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and VA must deny his claim.  38 C.F.R. § 4.3 (2010).

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In a letter dated in April 2005 the Veteran was apprised generally of the information and evidence necessary to establish his claim for automobile and adaptive equipment; of the evidence that VA would seek to provide; and of the information and evidence that he was expected to provide.  

In December 2009, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and the Veteran was accorded a VA examination on remand.  The VA examiners conducted examinations, which included x-rays, and provided opinions with a supporting rationale.  Accordingly, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs have been obtained and made a part of the record, as have VA treatment records.  In addition, the Veteran was accorded C&P examinations with regard to his claim for automobile and adaptive equipment; the reports of which are of record.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


